EXHIBIT 99.1 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and nine months ended January 31, 2012 (in United States dollars unless otherwise indicated) Dated May 31, 2012 This management’s discussion and analysis (“MD&A”) for the three and nine months ended January 31, 2012, is a review of operations, current financial position and outlook for Gravis Oil Corporation (“Gravis” or “the Company”), formerly MegaWest Energy Corp.It should be read in conjunction with the unaudited interim consolidated financial statements for the three and nine months ended January 31, 2012, and the audited consolidated financial statements for the year ended April 30, 2011, and the notes thereto, prepared in accordance with United States generally accepted accounting principles. Additional information relating to Gravis is available on SEDAR (www.sedar.com) or on the Company’s website (www.Gravisenergy.com). REPORTING REQUIREMENTS On September 7, 2011 the Alberta Securities Commission issued a cease trade order against Gravis for failing to file its audited annual consolidated financial statements as well its annual management's discussion and analysis for the year ended April 30, 2011, in accordance with the timelines permitted under applicable securities laws.On September 8, 2011 the British Columbia Securities Commission also issued a cease trade order against Gravis for the same reasons.In addition, as the Company is an OTC reporting issuer under British Columbia Instrument 51-509 Issuers Quoted in the US Over-the-Counter Markets, the British Columbia cease trade order also requires Gravis to file its annual information form for the year ended April 30, 2011 (the "AIF"). As of the date of this report the cease trade orders have not been revoked and no assurances can be given as to when or if they will be revoked.Until these cease trade orders are revoked the Company’s ability to raise capital is significantly restricted. CHANGE IN REPORTING AND FUNCTIONAL CURRENCY The Company’s audited April 30, 2011, consolidated financial statements and its January 31, 2012, interim financial statements have been prepared using the United States dollar as the reporting currency, as management is of the opinion that the use of US dollars to prepare the annual financial statements enhances communication with shareholders and improves comparability of financial information reported with peer group companies.Financial statements in prior years were prepared using a Canadian dollar (Cdn dollar) reporting currency; however, both current year and historical financial information have been translated to US dollars in accordance with the method described in the significant accounting policies.The change in reporting currency resulted in the recognition of a cumulative foreign currency translation reserve of $500,027 in accumulated other comprehensive income at July 31, 2010. Effective July 31, 2010, the Company and its subsidiaries changed functional currency from the Cdn dollar to the US dollar. This change was made as a result of the financing completed in July 2010, causing the Company’s primary source of funding to be in US dollars and making the US dollar the currency of the economic environment in which the entity primarily generates and expends cash. SHARE CONSOLIDATION Effective June 20, 2011, the Company’s share capital was consolidated on a one-for-ten basis. All common share, preferred shares, warrant and stock option figures disclosed herein are reported on a consolidated basis. OVERVIEW The primary business activity of Gravis and its subsidiaries has been the acquisition, exploration and development of a number of heavy oil properties in the United States. Its activities to date have included the analysis and evaluation of technical data, preparation of geological models, the acquisition of mineral rights, exploration and development drilling, conceptual engineering, construction and operation of thermal demonstration projects, and securing capital to fund these expenditures. 1 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and nine months ended January 31, 2012 (in United States dollars unless otherwise indicated) OVERVIEW - continued The Company has, since 2008, focused its financial and technical resources on its thermal heavy oil recovery projects in the Deerfield area of Missouri, conducting steam injection and research operations in the pilot areas designated as Marmaton River and Grassy Creek. Project operating costs have been significantly higher than predicted during this time due to the unexpected discontinuity of operations, steam injection rates below design, and sub-optimal completion methods for wells drilled in 2008. Steam injection operations have been suspended repeatedly at both projects from December 2008 to September 2009 and again from June 2010 to September 2010 for Grassy Creek, and from June 2010 to March 2011 for Marmaton River due to financing constraints. For a large portion of the operating time, steam rates were well below design levels also due to financing constraints. The interruption of operations resulted in a significant loss of heat in the formation, oil production at higher than expected steam-to-oil ratio ("SOR") values, and increased costs per-barrel of production. Lower than design steam rates increased the per-unit cost of production. Gravis did conduct research activities during these interruptions to determine how best to optimize future commercial developments; however, these research activities, while critical to future success, increased operating costs.The Company has incurred significant expense in completing a work-over of virtually all of its production wells at both Marmaton River and Grassy Creek. Pumps were upgraded or replaced and tubing relanded. Thermal and pressure data acquisition equipment has been installed, and well logs have been run to identify the un-swept areas of the reservoir. Chemical surfactant and seismic stimulation technologies have also been tested with varied results. However, due to the significantcost of steam injection, and the Company's financial position, management elected to suspend operations on its Missouri oil and gas projects in September 2011. The Company's operations thus far have led to the following conclusions with respect to the efficacy of future development activities with respect to steam-flood projects: · Once initiated, steam flooding must be continuous. The Company believes that shut-in periods of several months reduce heat efficiency and increase steam-to-oil ratios; · Observation wells must be drilled and instrumented throughout the projects to improve effectiveness of the control of steam injection to an individual pattern; and · Well design must include cased-through and perforated completions to allow control of the vertical distribution of steam in the reservoir. The Company estimates that additional financing of approximately $8.7 million would be required to achieve economic viability of its current projects.Future production could reduce such funding requirements; however, there is no guarantee that the Company will achieve positive and sustainable cash flow. In the event the Company is successful in obtaining additional financing, in the first two years after re-starting operations, the Company intends to allocate funds as follows: Project Goal Estimated Cost (millions) Capital identified in the GLJ Missouri Property Report - Total Proved Reserves to drill, complete and tie in new patterns of wells in both existing projects To re-complete existing well patterns in Marmaton River Phase II and Grassy Creek Phase I To install observation wells one per existing pattern To cover operating expenses through initial pattern heating or re-heating.This also allows for the time lag between production and oil sales receipts. General and administrative expenses Contingency of 20% Total 2 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and nine months ended January 31, 2012 (in United States dollars unless otherwise indicated) OVERVIEW - continued If and when the cease trade orders of the Alberta Securities Commission and the British Columbia Securities Commission have been revoked, the Company can begin seeking financing alternatives through joint ventures, equity offerings, the issuance of debt, working interest farm-outs, and/or the sale of non-core properties and facilities.Until the cease trade orders are revoked the Company's options with respect to raising capital are significantly reduced. The Company’s audited consolidated financial statements for the year ended April 30, 2011 and unaudited consolidated financial statements as of and for the three and nine months ended January 31, 2012, are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.If the cease trade orders are revoked, the Companywill need to raise additionalfunds by means of additional equity issuances, debt financing or selling of working interests in order to continuedevelopment activities.There is significant uncertainty about the Company’s continued ability to use the going concern assumption which presumes the Company’s ability to continue to be able to realize its assets and discharge its liabilities and commitments in the normal course of business. The Company's ability to raise capital will be significantly affected if it is unable to continue as a going concern.The audited consolidated financial statements for the year-ended April 30, 2011 and the unaudited consolidated financial statement as of and for the three and nine months ended January 31, 2012, do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and attain profitable operations. CHANGES IN ACCOUNTING POLICIES As a Canadian company, Gravis Oil Corporation historically prepared its consolidated financial statements in accordance with accounting principles generally accepted in Canada (Canadian GAAP) and also provided reconciliation to US GAAP. Effective May 1, 2010, the Company started using US GAAP.The decision to convert to US GAAP was made to enhance communication with shareholders and other investors and improve the comparability of financial information reported with peer group companies. A reconciliation of the US GAAP financial statements to Canadian GAAP is included in note 25 to the refiled April 30, 2011 audited consolidated financial statements.The Company has prepared the required supplement to address material differences between US GAAP and Canadian GAAP as they relate to parts of this MD&A. The accounting policies set out in Note 3 to these unaudited interim consolidated financial statements have been applied consistently to all periods presented. 3 GRAVIS OIL CORPORATION Management’s Discussion and Analysis As at and for the three and nine months ended January 31, 2012 (in United States dollars unless otherwise indicated) SELECTED INFORMATION Three Months Ended January 31 Nine Months EndedJanuary 31 Revenue and other income Oil and natural gas sales $
